Citation Nr: 1118536	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  04-10 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative disc disease of the lumbosacral spine, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy.

3.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	AnnMarie D. Mulcahey Leikauf, Attorney


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1971 to July 1972.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In September 2008, the Veteran appeared and offered testimony in support of his claim before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with his claims file.  In March 2011, the Board sent the Veteran a letter informing him that the VLJ who conducted the September 2008 Board hearing was no longer with the Board and that, as a result, he had the right to an additional hearing before another VLJ who would issue the final decision in his appeal.  The March 2011 letter further informed the Veteran that if he did not respond to the letter within 30 days the Board would assume that he did not want another hearing.  The Veteran did not respond to the March 2011 letter with 30 days.  The Board will proceed accordingly.  See 38 C.F.R. § 20.707.

In November 2008 and April 2010, the Board remanded the matter to the RO for additional evidentiary development.  

In the May 2003 rating decision on appeal, the RO characterized the award of a separate 10 percent rating for radiculopathy of the left lower extremity as an initial grant of service connection, as defined in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for disabilities already service-connected).  The Board finds, by comparison, that the question concerning the evaluation of neurologic abnormalities is deemed to be within the scope of the increased rating claim for the low back.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-88 (2009).  The issues have been characterized accordingly on the title page.  



FINDINGS OF FACT

1.  Prior to September 26, 2003, the Veteran's DDD of the lumbosacral spine was manifested by no more than moderate limitation of motion with subjective complaints of pain, with no incapacitating episodes or objective neurologic abnormalities of the right lower extremity.

2.  From September 26, 2003, the Veteran's DDD of the lumbosacral spine has been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees, with no spasms; there were no incapacitating episodes or objective neurological abnormalities of the right lower extremity.

3.  Throughout the appeal period, the left lower extremity radiculopathy has been manifested by no more than mild neurological impairment.

4.  The record does not show that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected low back disability, including the associated radiculopathy of the left lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5103(a) 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243, 4.124a, Diagnostic Code 8520 (2010).

2.  The criteria for entitlement to an evaluation in excess of 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.71a including Diagnostic Code 5237, 4.124, 4.124a including Diagnostic Code 8520 (2010).  

3.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.41, 4.3, 4.16(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent a letter in May 2004 addressing each claim.   The May 2004 letter fully addressed all notice elements.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, a September 2006 letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  

The Board acknowledges that complete notice was not issued prior to the March 2003 determination on appeal.  However, the claims were readjudicated after fully compliant notice was issued, most recently in an October 2010 supplemental statement of the case (SSOC).  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claims are of record, including testimony provided in a hearing before a Veterans Law Judge.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Also, the Veteran was afforded numerous VA examinations, most recently in September 2010, in connection with this matter.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe in detail sufficient to allow the Board to make a fully informed determination the service-connected low back disability and left lower extremity radiculopathy, in addition to the impact of these disabilities on the Veteran's ability to gain and maintain substantial gainful employment. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).   The Board accordingly finds no reason to remand for further examination.    

Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially increased in severity since the most recent evaluation in September 2010.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board also finds that there was substantial compliance with the April 2010 Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO request the Veteran's records from the East Orange VAMC. The Board's remand also instructed the AMC/RO to schedule the Veteran for a VA examination to address the matter, and then issue an SSOC readjudicating the claims.  Upon remand, the RO obtained and associated with the claims file outstanding VA treatment records from the East Orange VAMC.  Furthermore, the Veteran underwent an adequate VA examination, as noted above, in September 2010.  Finally, the RO readjudicated the matter in an October 2010 SSOC.  For these reasons, the Board finds that there was substantial compliance with the April 2010 remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 


II.  Analysis

A.  Entitlement to an Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 41.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year of his September 30, 2002 claim.  

1.  DDD of the Lumbosacral Spine

The Veteran contends that a higher disability rating is warranted for his DDD of the lumbar spine, which has been rated at 20 percent throughout the appeal period.  

Disabilities of the spine are evaluated under the schedular rating criteria listed in 38 C.F.R. § 4.71a.  The schedular rating criteria for diseases and injuries of the spine have changed during the pendency of this appeal, effective September 26, 2003.  In this regard, where a law or regulation changes after a claim has been filed, but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant applies, unless Congress provided otherwise or permitted VA to do so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); VAOPGCREC 11-97 (Mar. 24, 1997).  However, revised statutory or regulatory provisions may not be applied to any time period prior to the effective date of the change.  38 U.S.C.A. § 7104(c); VAOPGCPREC 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

As there is no indication that the revised criteria for rating spine disorders are intended to have a retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective dates of the new diagnostic codes, and to consider the revised criteria for the period beginning on the effective dates of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293, in effect since September 23, 2002, intervertebral disc syndrome (IVDS) is evaluated by one of two alternative methods, applying whichever results in the higher evaluation.  First, the disability could be rated on the basis of the total duration of incapacitating episodes over the previous 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, DC 5293, Note 1 (2002).  

The schedular criteria for incapacitating episodes provides a 10 percent evaluation for IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  A 20 percent evaluation is assigned IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  

Alternatively, IVDS from September 23, 2002, could be rated by separately evaluating the chronic orthopedic manifestations under the most appropriate orthopedic diagnostic code (Diagnostic Codes 5292 or 5295) and the neurologic manifestations under the most appropriate neurologic diagnostic code(s), and then combining the separate evaluations under 38 C.F.R. § 4.25.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly, or nearly so.  See 38 C.F.R. § 4.71a, DC 5293 (2002).

Until September 26, 2003, orthopedic disabilities of the lumbosacral spine were evaluated under the schedular criteria of Diagnostic Code 5292, concerning limitation of motion, or, alternatively, under the provisions of Diagnostic Code 5295, concerning lumbosacral strain. 

Diagnostic Code 5292 provides a 10 percent rating for slight limitation of motion; a 20 percent rating is assigned for moderate limitation of motion; and a 40 percent rating is assigned for severe limitation of motion.  The terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Diagnostic Code 5295 provides a 10 percent rating for characteristic pain on motion.  A 20 percent rating is assigned for muscle spasm on extreme forward bending, or loss of lateral spine motion, unilateral, in standing position.  The highest rating, 40 percent, is assigned for severe symptoms, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or some of the above with abnormal mobility on forced motion.

Other potentially applicable Diagnostic Codes in effect prior to September 26, 2003, consist of 5285, concerning fracture, and 5286/5289, concerning ankylosis.

Effective on September 26, 2003, disabilities of the spine are rated under a General Rating Formula for Diseases and Injuries of the Spine.  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

The schedular criteria of the General Rating Formula pertinent to the lumbosacral spine provide that a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50% or more of the height.  

A rating of 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm and guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

A rating of 50 percent is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a rating of 100 percent is assigned for unfavorable ankylosis of the entire spine.

Under the amended criteria effective September 26, 2003, IVDS (formerly Diagnostic Code 5293) is assigned a new Diagnostic Code (5243) and is rated either under the General Rating Formula or alternatively under the Formula for Rating IVDS Based on Incapacitating Episodes (unchanged from the September 23, 2002 revisions (see above)), whichever method results in a higher evaluation.  The criteria with respect to incapacitating episodes is identical to that previously in effect.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2).  

Furthermore, when evaluating musculoskeletal disabilities, VA must, in addition to applying schedular criteria, functional loss of a joint due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination is demonstrated, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 (regarding arthritis) are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).   

Also, the Board notes that the joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  

In the present case, the Board finds that the service-connected low back disability does not warrant an evaluation in excess of the currently assigned 20 percent rating, for the following reasons.

First, under the criteria in effect both prior to and as of September 26, 2003, the evidence does not reflect symptoms involving IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during a twelve month period.  To the contrary, the evidence throughout the relevant period includes numerous VA outpatient treatment records and private treatment records showing no bed rest prescribed by a physician.  For these reasons, a higher rating is not warranted under the schedular criteria for evaluating IVDS based on incapacitating episodes, in effective prior to September 26, 2003. See 38 C.F.R. § 4.71a, DC 5293 (2002).  

In reaching the above conclusion, the Board acknowledges the Veteran's March 2004 statement indicating that he had incapacitating episodes lasting more than 6 weeks.  The objective evidence, by comparison, demonstrates no bed rest prescribed by a physician.  In fact, the Veteran denied incapacitating episodes at his January 2005 VA examination, and subsequent examination reports in January 2006 and September 2010 indicated that there were no incapacitating episodes.  Likewise, the extensive VA outpatient treatment records show no indication of bed rest prescribed by a physician due to the service-connected low back disability.  The Board acknowledges a February 2006 VA outpatient treatment note indicating that the Veteran could not walk.  The treatment note makes clear, however, that this was the result of an unrelated serious motor vehicle accident (MVA).  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effective prior to September 26, 2003), and Diagnostic Code 5243 (in effect as of September 26, 2003).  Thus, a higher evaluation is not warranted on this basis for any portion of the rating period on appeal.

Additionally, the evidence demonstrates no more than moderate limitation of motion consistent with a 20 percent rating under Diagnostic Code 5292, based on the objective findings that will be detailed below.  There is no indication of lumbosacral strain with severe symptoms, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or some of the above with abnormal mobility on forced motion, which would warrant the next higher, 40 percent, rating under Diagnostic Code 5295.  

Rather, the pertinent evidence first consists of an October 2001 VA examination.  At that time, the Veteran demonstrated "grossly normal" gait with flexion to 90 degrees, including complaints of stiffness; extension to 20 degrees with pain; left lateral flexion to 15 degrees with pain; right lateral flexion to 15 degrees.  There was no spasm or tenderness, and he could perform heel and toe walking.  

Subsequent VA outpatient treatment records from November 2001, May 2002, and January 2003, show that there was decreased range of motion of the lumbar spine upon range of motion testing.  Degrees of limited motion, however, were not provided.  However, the Veteran underwent a second VA examination in May 2002.  At that time, range of motion testing revealed muscle spasm, but no deformity.  Flexion was to 90 degrees; extension to 10 degrees; lateral bend to 25 degrees.  All movements caused pain.  

Similarly, at his next VA examination, in February 2003, physical examination showed normal gait and good tiptoe and heel walking, with no spasm or tenderness.  Flexion was to 55 degrees; extension to 20 degrees; side bending to 20 degrees.  There was no pain on motion.  In a separate examination conducted on the same day, the Veteran complained that his back would periodically go out. 

In support of his claim, the Veteran wrote in April 2003 that he had increased back pain.  He had to hire someone to mow his lawn, and he could also not engage in recreational activities that he used to enjoy.  Similarly, in a September 2003 statement, he wrote that he was having "alot [sic] of trouble with his back." 

The pertinent evidence also includes further VA outpatient treatment records and private (non-VA) physical therapy records.  Of note, an April 2003 VA outpatient record shows that the Veteran had decreased range of motion.  However, he reported walking 1 to 1.5 miles for exercise.  The assessment was stable low back pain.  The private physical therapy records, dated from August 2003 to October 2003, including an initial evaluation showing decreased lordosis and spinal mobility.  Degrees of limited motion were not specified.  

VA examination in March 2004 appears to reflect forward flexion to 30 degrees, which would be consistent with the criteria for the next-higher 40 percent rating under the regulations in effect from September 26, 2003.  At that examination, 
the Veteran reported being able to walk 100 yards without pain.  Also, he could not flex "very much."  On range of motion testing, the VA examiner wrote that the Veteran had pain in all ranges of motion.  The VA examiner specified that the Veteran "could flex his back 30 degrees," but had pain in all ranges of motion.  The Board notes that the VA examiner's statement regarding the Veteran's flexion is ambiguous.  It could mean that the Veteran had flexion limited to 30 degrees or flexion limited by 30 degrees.  For sake of reference, the Board notes that flexion limited by 30 degrees is consistent with flexion to 60 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code General Rating Formula for Diseases and Injuries of the Spine, Note (2), (2010).  

A VA neurologic examination performed one day later indicated that the Veteran had forward flexion "up to 65 degrees."  Thus, the two examinations taken together indicate that the Veteran's flexion was at all times in excess of 30 degrees.  Indeed, the only reasonable interpretation of the first examination, when viewed in light of the measurements taken the following day, is that the Veteran's lumbar flexion was limited by 30 degrees, not to 30 degrees.  Moreover, subsequent examinations continue to reflect flexion well in excess of 30 degrees.  Indeed, a January 2005 VA examination revealed that flexion was limited to 50 degrees due to pain, with no further limitation of motion on repetitive testing.  
Subjectively, there were complaints of constant pain.  The Veteran did not require assistive devices.  Physical examination showed increased lumbar lordosis primarily secondary to obesity.  The VA examiner's assessment was degenerative joint disease (DJD) of the lumbar spine without change from prior study.  

In March 2005, the Veteran wrote in support of his claim that he was in so much pain that he sometimes could not get of bed or leave his house.  Furthermore, his back would give out when walking and sitting.  

The next VA examination, in January 2006, shows complaints, including relating to pain, consistent with those shown during the January 2005 VA examination, except that the Veteran reported wearing a back brace/lumbar corset.  He also complained that his pain interfered with his activities of daily living (ADLs) to the extent he could not bend, sit, stand, or walk.  Physical examination revealed no pain or tenderness to palpation, and no deformities.  Range of motion testing revealed flexion limited to 70 degrees due to pain, but with no additional limitation of motion due to fatigue, lack of coordination, or endurance following repetitive use.

Also important, further VA outpatient treatment records and private physical therapy records are consistent with the above-described VA examination results.  For instance, a July 2007 VA primary care report showed no muscle or joint pain and no mobility dysfunction. Physical examination of the back showed no swelling or tenderness.  Movements and gait were within normal limits.  

Also of note, during an October 2006 VA examination (unrelated to the present appeal), the Veteran indicated that he generally stayed home, but would occasionally go out for a ride in his car.  He also reported being able to take care of his ADLs.  The Board also finds significant that the most recent VA outpatient treatment records of record, through August 2010, show no complaints of low back pain or related functional limitations.  

At his September 2008 Board hearing, the Veteran testified that he had pain in the mornings, which made it difficult to "get going."  Also, he has trouble sleeping due to the pain; it would wake him up.  For relief, he took Tylenol, although it did not work.  He had also undergone physical therapy and VA pain management, but nothing relieved the pain.  With regard to his functional limitations, the Veteran testified that he could sit for 1/2 hour before needing to get up to stretch his back.  Also, he could not cut the grass anymore.

The most recent evidence of record, a September 2010 VA examination, shows that the Veteran continued to complain of constant, daily pain, aggravated by sitting, standing, and lying down.  He informed the VA examiner that his pain did not interfere with his job or ADLs, and he had not undergone treatment recently.  On physical examination of the lumbar spine, the VA examiner's range of motion testing showed flexion to 65 degrees. The VA examiner documented that although the Veteran had subjective complaints of pain during all ranges of motion, no objective signs of pain were observed, and there was no additional limitation of motion after repetitive motion.  The assessment was DDD and lumbar spine stenosis.  

This evidence represents, in summary, increasing limitation of motion, but with symptoms and findings productive of no more than moderate limitation of motion.  Again, the reference to 30 degrees of flexion made in the March 2004 VA examination report has been explained and does not serve as a basis for a higher rating.  Moreover, although the earlier VA examinations do not directly address the Deluca factors, the October 2001 VA examiner noted complaints of stiffness and the May 2002 VA examiner noted complaints of pain during all movement.  Despite these indications, however, there was no clear finding that such stiffness and pain caused further functional impairment. Furthermore, the April 2003 VA examiner specifically found that there was no pain on motion.  The Board also finds significant that the Veteran's back condition was characterized as "stable" in April 2003.  Indeed, the medical evidence does not support a characterization of the Veteran's spine as wholly listing, having Goldthwaite's sign, exhibiting a marked limitation in forward flexion motion or loss of lateral motion to meet the 40 percent criteria for Diagnostic Code 5295.  

In light of this evidence, a higher rating is not assignable on the basis of Diagnostic Code 5292 or Diagnostic Code 5295, in effective prior to September 26, 2003; see also DeLuca, 8 Vet. App. 202. 

There is also no indication of fracture or ankylosis.  Therefore, Diagnostic Codes 5285, concerning fracture, 5286, concerning ankylosis, complete, and 5289, concerning ankylosis, are not applicable.  See 38 C.F.R. § 4.71a (2002).  

The above evidence also fails to enable a higher evaluation under the General Rating Formula, effective from September 26, 2003.  Indeed, despite the 
subjective complaints of pain, flexion was limited to no more than 50 degrees.  This does not more nearly approximate flexion limited to 30 degrees or less, even when considering functional limitation due to the DeLuca factors.  Also, there is no indication of ankylosis.  To the contrary, the Veteran retained range of motion, although limited by pain, which is inconsistent with ankylosis.  See Colayong, 12 Vet. App. at 528.  

Thus, for the above reasons, an evaluation in excess of 20 percent is not for application for any portion of the rating period on appeal.

Finally, the Veteran is presently assigned a separate 10 percent rating for objective neurologic manifestations of the left lower extremity.  As will be explained below, a higher rating is not otherwise assignable for objective neurologic manifestations of the low back disability.  Accordingly, an increased rating for IVDS on the basis of separately evaluating the orthopedic and neurologic abnormalities is not assignable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

In conclusion, the Board finds that an evaluation higher than 20 percent is not warranted for the Veteran's DDD of the lumbosacral spine.  "Staged ratings" are not warranted because the schedular criteria for a higher rating were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505.  

2.  Lower extremities

The Veteran has been assigned a separate 10 percent rating for left lower extremity radiculopathy.  A separate rating is not currently assigned for symptoms of the right lower extremity.  As the issues are related and a component of the increased rating claim for the low back, the Board will address them together.  

As indicated, the schedular criteria of Diagnostic Code 5293, in effect prior to September 26, 2003, provided that a separate rating could be assigned for neurological manifestations of the a low back disability, to then be combined with the orthopedic manifestations.  38 C.F.R. § 4.71a (2002).  

Similarly, beginning September 26, 2003, a separate rating may be assigned for objective neurologic disability.  See 38 C.F.R. § 4.71a (2003).  

Under the applicable schedular criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8520, which pertains to paralysis of the sciatic nerve, a 10 percent rating is assigned for mild incomplete paralysis; a 20 percent disability rating is assigned for moderate incomplete paralysis; a 40 percent disability rating is assigned for moderately severe incomplete paralysis; a 60 percent disability rating is assigned for severe incomplete paralysis with marked muscular atrophy; and an 80 percent disability rating is assigned for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120 (2010). Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function. With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves. The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a (2010).

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree. In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.123 (2010).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

Here, the evidence does not show symptoms more nearly approximating mild incomplete paralysis of the right lower extremity.  Also, the evidence shows no more than mild incomplete paralysis of the left lower extremity.  

As an initial matter, the Board notes that the evidence throughout the appeal period demonstrates diagnosis and treatment for symptoms of peripheral vascular disease (deep vein thrombophlebitis (DVT)) of the bilateral lower extremities.  The Board may differentiate symptoms of a non-service-connected disability from a service-connected disability when supported by the competent evidence.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

With regard to the service-connected symptoms, the pertinent evidence first includes results of the October 2001 VA examination, which revealed equivocal straight leg raise testing (SLR) testing on the left.  The Veteran at that time reported that could walk a "fair distance," but he could not participate in the same recreational activities or household chores, such as lawn mowing, as before.    

A subsequent VA outpatient evaluation in November 2001 revealed low back pain with radicular symptoms to the right.  Physical examination showed decreased range of motion with positive straight leg raise testing (SLR) testing.  VA outpatient treatment records from May 2002 and January 2003 show similar findings.  

During a May 2002 VA examination, by comparison, SLR testing showed pain exaggeration bilaterally.  During a February 2003 VA examination, the VA examiner diagnosed radiculopathy.  The VA examiner based this assessment on findings of decreased sensation in the left lower extremity and the Veteran's complaints of back pain radiating to the left lower extremity.  There is no indication of symptoms, complaints, or findings related to the right lower extremity.  

Next, during an April 2003 outpatient evaluation at VA the Veteran complained of low back pain with radicular symptoms to the right, but he was able to walk 1 to 1.5 miles for exercise.  The assessment was stable low back pain, and history of recurrent DVT.

Private physical therapy records from August 2003 to October 2003 show similar complaints of pain radiating to the right groin and lower extremity.  

During a March 2004 VA examination, however, the Veteran reported being able to walk 100 yards without pain.  Physical examination showed negative SLR testing bilaterally.  As noted above, the Veteran underwent a second VA examination the next day in March 2004.  This examination, a neurology examination, reveals complaints of back pain "usually" radiating into both lower extremities, but "mostly on the left."  The Veteran also complained of numbness in the left lower extremity.  Physical examination showed that the Veteran got up and walked slowly.  Neurologic examination showed decreased sensation of both lower extremities, slightly more on the left.  The assessment was chronic low back strain and low back pain.  

During his next VA examination, in January 2005, the Veteran complained of constant pain, which radiated down his left leg.  Neurological examination showed no sensory deficits, and Lasegue's' sign was negative.  The VA examiner commented that the Veteran may have left lumbar radiculopathy, but testing did not elicit left lower extremity pain.  

One year later, in January 2006, another VA examination also reveals the Veteran's complaints of pain radiating down both thighs.  He described his symptoms as feeling like they were "on fire," and he had bilateral foot sensation changes.  On neurological testing, Babinski sign was negative; sensation was grossly intact; motor strength was 5/5; and SLR testing was negative.  The VA examiner's assessment was DDD and lumbar spine stenosis.  

VA outpatient treatment records from February 2006 and September 2006 likewise reflect no focal deficits on neurological examination.  A July 2007 VA primary care record also shows no gross motor or sensory deficit, and distal pulses were felt bilaterally.  A May 2008 VA outpatient treatment record shows +1 edema of the right lower extremity found upon physical examination with complaints of stasis changes from old MVA, but no gross neurological deficits.  Subsequent VA outpatient treatment records from November 2008 and August 2009 shows symptoms and findings reflective of the May 2008 findings.  

At his September 2008 Board hearing, the Veteran testified that he had pain radiating into both lower extremities, which would wake him up.  Additionally, his legs would get numb when walking.  Also, he had swelling in his legs from the calf into the ankle; he had to wear elastic stockings to keep the swelling down.  Occasionally, his right leg would give out.  

During the most recent VA examination, in September 2010, the Veteran complained of constant, daily pain radiating down both legs with "[p]ositive sensation changes."  The VA examiner's neurological examination showed deep tendon reflexes (DTRs) even at 3/4; sensation grossly intact; Babinski downgoing bilaterally; full motor strength; and negative SLR testing.  The VA examiner's was DDD, lumbar spine stenosis, and left lumbar radiculopathy.  

Also of record, the Veteran has written testimonial statements, such as in September 2003 and March 2004, indicating that he has nearly constant numbness and pain radiating into the bilateral lower extremities.  

The Board finds that this evidence shows symptoms and findings not rising to the "mild" level necessary to warrant a separate compensable evaluation for radiculopathy in the right lower extremity, pursuant to 38 C.F.R. § 1.124a, Diagnostic Code 8520.  The evidence primarily reflects the Veteran's own complaints of loss of sensation and radiating pain.  Objective findings were demonstrated only in November 2001, May 2002, January 2003, and March 2004.  Otherwise, objective neurologic testing of the right lower extremity was negative.  The Board finds that these isolated symptoms are inconsistent with assignment of a separate rating for "mild" neurologic abnormality of the right lower extremity at any point during the period under appellate review.  In support of this conclusion, the Board notes that the record at no time indicates any diagnosis of radiculopathy with respect to the right lower extremity.  This suggests that whatever right leg neurologic symptoms have been demonstrated are not representative of chronic disability, as is required for a grant of service connection.

With regard to the Veteran's left lower extremity radiculopathy, the evidence shows no more than mild symptoms, consistent with the presently assigned 10 percent rating.  Importantly, the evidence reflects isolated objective findings with more predominant subjective complaints.  The Board is also mindful of the substantial treatment records showing significant functional limitation of the bilateral lower extremities related to the Veteran's ongoing symptoms of DVT.  See Mittleider, 11 Vet. App. at 182.  Accordingly, a rating higher than 10 percent is not warranted for left lower extremity radiculopathy.   

In conclusion, the Board finds that a separate compensable rating is not warranted for the DDD of the lumbosacral spine on the basis of objective neurological abnormalities of the right lower extremity.  Also, a rating higher than 10 percent is not warranted for left lower extremity radiculopathy. 38 C.F.R. § 4.124a, Diagnostic Code 8520.   "Staged ratings" are not warranted because the schedular criteria for a higher rating were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505.  

B.  Extraschedular Consideration

The Board must also determine whether the schedular evaluations assigned for the DDD of the lumbosacral spine disability and radiculopathy of the left lower extremity are inadequate, which would thus require the RO to refer the claims to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are not inadequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected DDD of the lumbosacral spine and radiculopathy of the left lower extremity, but the medical evidence reflects that those manifestations are not present in this case, as explained.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  Importantly in this regard, the schedular criteria under 38 C.F.R. 4.71a, which provide ratings for orthopedic disabilities, specifically contemplate functional limitations due to such factors as pain and limitation of motion.  See DeLuca, 8 Vet. App. 202.  The schedular criteria of 38 C.F.R. § 4.124a similar take into consideration the functional impairment caused by neurological disabilities.  As the rating schedule is adequate to evaluate each disability, referral for extraschedular consideration is not in order.

C.  Entitlement to a TDIU

The Veteran also contends that a TDIU is warranted.  

The claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet.App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).  To determine whether a TDIU is warranted, the Board must consider all evidence of record to determine the earliest date as of which, within the one year prior to the filing of an informal or formal claim for TDIU, an increase in disability is ascertainable.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  The Board notes that the Veteran first raised a claim for TDIU in September 2002.  

Under the applicable criteria, total disability ratings based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability.  38 C.F.R. § 4.16(a).  

The Veteran in the present case is currently service-connected for (1) DDD of the lumbosacral spine, which is rated as 20 percent disabling beginning from May 2000; and (2) radiculopathy of the left lower extremity, which is rated as 10 percent disabling beginning from September 30, 2002.  His combined schedular disability rating is 30 percent beginning from September 2002.  See 38 C.F.R. §§ 4.25; 4.26.  

The Veteran does not have a single service-connected disability rated at 60 percent or more, or multiple service-connected disabilities with a combined evaluation of 70 percent or more.  Therefore, he does not meet the criteria for assignment of a TDIU rating under 38 C.F.R. § 4.16(a).  

A TDIU may also be granted on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  This means that in exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the Veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The Board does not have jurisdiction to assign such an extraschedular rating.  VAOPGCPREC 6-96 (August 16, 1996); Bagwell v. Brown, 9 Vet .App. 337, 339 (1996).  An extraschedular rating is requested by the RO and approved by the Under Secretary Benefits or by the Director of Compensation and Pension Services.  

The criteria for extraschedular evaluation are that there is a marked interference with employment, or frequent periods of hospitalization, rendering impractical the application of the regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 (1993).  A schedular rating itself is recognition that a claimant's industrial capacity is impaired to some degree; generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not be given to the Veteran's age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 1.419; see also Van Hoose, 4 Vet. App. at 363.  

In the present case, the pertinent evidence includes VA outpatient treatment records, SSA records, VA examinations, private treatment records, and the Veteran's testimonial statements.  The Board above found that referral for consideration of an extraschedular evaluation was not warranted for either of the increased rating claims on appeal.  Likewise, the Board finds that the TDIU claim does not warrant referral for consideration on an extraschedular basis as the weight of the evidence shows that the Veteran's service-connected disability picture does not present an exceptional or unusual disability picture, for the following reasons.  See 38 C.F.R. §§ 3.321, 4.16(b).

By way of background, the Board notes that the Veteran was awarded SSA disability benefits in September 2000.  The SSA determined that the Veteran's disability began in June 1997 due to a primary diagnosis of major depressive disorder, and a secondary diagnosis of DVT of the lower extremities, generalized anxiety disorder, and history of coagulopathy.  The SSA records, including the Veteran's supporting statements, do not refer to low back symptoms or lower extremity symptoms other than those associated with the DVT.  

The Veteran filed the TDIU claim current on appeal in September 2002.  He wrote that had tried working in 1994, but had to quit due to blood clots.  By comparison, he wrote in his April 2003 NOD that he lost his job as a truck driver due to back pain, and he could no longer drive a truck due to the pain.  Then in a February 2006 statement, he indicated that he was totally unemployable due to a back injury, blood clots caused by polynephritis, and depression.  He testified at his September 2008 Board hearing that he lost his first job as a truck driver due to his back disability.  He last worked at a bridge/boat ramp, but he only worked 3 to 4 months because he was required to stand and walk.  He then clarified that he stopped working at the port due to blood clots; he was told it was too dangerous to work there due to the need to take Coumadin.  Later in the hearing, he also indicated that his employment ended due to the job being seasonal employment.  In either event, he made clear at the hearing that he had not subsequently looked for a new job as employers always requested a medical history.  

The Board notes that the Veteran's testimonial statements are somewhat contradictory and inconsistent.  He has, at different points in time, identified the cause of his unemployment as either back pain alone, a combination of back pain and other disabilities such DVT, and DVT alone.  These inconsistencies tend to show either an erroneous recollection or self-interest.  Dalton, 21 Vet. App. at 36; Caluza, 7 Vet. App. at 511.  The Board, however, has compared the objective medical evidence, including the SSA records and a February 2003 VA examination.  They are more consistent with his statements attributing his unemployment to a combination of his disabilities.  Thus, his statements attributing his unemployment to low back pain and left lower extremity radiculopathy alone, are deemed less credible.  Accordingly, these assertions have limited probative value on this question.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

On the question of whether low back pain and left lower extremity radiculopathy alone render him unemployment, the record includes extensive VA outpatient treatment records, and VA examinations in October 2001, May 2002, February 2003, March 2004, January 2005, and January 2006.  This evidence, which is discussed in more detail above, addresses the symptomatology of the Veteran's low back disability and left lower extremity radiculopathy, but does not directly address whether such symptomatology renders the Veteran unemployable.  

On this question, an undated private physical therapy record (received by VA in March 2004) includes a statement indicating that the Veteran was unable to work due to his existing medical condition and physical disability.  The physical therapist did not specifically identify the medical condition and physical disability to which she was referring.  Elsewhere in the physical therapy record, however, the physical therapist addressed the cervical spine and lumbar spine.  Subsequently, the Veteran underwent a VA posttraumatic stress disorder (PTSD) examination in October 2006.  The VA examiner commented that the Veteran was "unable to work," and was considered unemployable because of his psychiatric problems.  Also of note, a May 2008 VA outpatient addendum relates that the Veteran could not work after diagnosis of a disorder [protein c deficiency or "equivalent inherited disorder of the thrombosis] requiring Coumadin.  The Board reiterates that the Veteran is not service-connected for a cervical spine disability, a psychiatric disorder, or protein c deficiency (or related disorder).  Therefore, the Board may not consider the symptoms of these disabilities in determining whether a TDIU is warranted.  .  See 38 C.F.R. §§ 3.341, 4.16, 1.419; see also Van Hoose, 4 Vet. App. at 363.    

The only evidence of record directly addressing the issue on appeal consists of a September 2010 VA examination.  Importantly, the VA examiner reviewed the claims file and the Veteran's own assertions.  In particular, the VA examiner noted that the Veteran was retired, but had last worked in the late 1990s as a truck driver/mechanic.  The VA examiner also performed a thorough clinical evaluation, including diagnostic testing results.  This shows, overall, that the VA examiner was aware of the pertinent history and factual background of the Veteran's case.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Based on the examination results, the September 2010 VA examiner opined that the Veteran's occupational history was limited because he worked as a truck driver/mechanic.  These types of activities, according to the VA examiner, such as sitting for long periods of time, bending, and lifting, all should be avoided due to the severity of the back pain.  Sedentary type of work, such as light desk work involving sitting for no longer than an hour at a time or standing no longer than 20 minutes at a time with no walking, may be tolerated with frequent breaks to sit and stand.  The Board finds that the September 2010 VA examiner's opinion is clear and well-supported.  See id.  

The Board finds, in summary, that the September 2010 VA examiner's opinion is highly probative, for the reasons given.  In fact, it is the most probative evidence of record and is uncontroverted by the remaining evidence. See id.   The VA examiner, in summary, determined that although the Veteran's low back and left lower extremity disabilities impacted his employment activities to some extent, the Veteran could still work light desk work and other such sedentary employment.  

In light of this record, the Board finds that the service-connected low back disability and left lower extremity disability do not present such an unusual or exceptional disability picture, when considered in combination, indicating that they alone render the Veteran unable to gain or maintain substantially gainful employment than would be permitted by his educational and occupational background. Thus, the Board finds no basis upon which to refer the claim to the Director, Compensation and Pension Service for an extraschedular rating.

For the foregoing reasons, an award of TDIU is not warranted here. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER
An evaluation in excess of 20 percent for the degenerative disc disease of the lumbosacral spine is denied.

An evaluation in excess of 10 percent for the left lower extremity radiculopathy is denied.

A total rating based on individual unemployability by reason of service-connected disability is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


